2022 IL App (1st) 210153-U
                                           No. 1-21-0153
                                   Order filed December 30, 2022
                                                                                       Sixth Division
 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                               IN THE
                               APPELLATE COURT OF ILLINOIS
                                         FIRST DISTRICT
 ______________________________________________________________________________
 IN RE ESTATE OF ARTHUR DELANEY, JR.             )                  Appeal from the Circuit Court
                                                 )                  of Cook County, Illinois
                         Deceased.               )
 _______________________________________________ )
 KAREN WARD,                                     )
                         Petitioner-Appellant,   )
                                                 )                  No. 18 P 6716
     v.                                          )
                                                 )
                                                 )                  The Honorable
 THE ESTATE OF ARTHUR DELANEY, JR., et. al.      )                  Kent A. Delgado,
                                                 )                  Judge Presiding.
                         Respondents-Appellee    )




        JUSTICE C.A. WALKER delivered the judgment of the court.
        Justices Oden Johnson and Tailor concurred in the judgment.

                                             ORDER

       Held: The circuit court’s finding that claimant did not demonstrate decedent made
             some direct expression of an intent to adopt claimant was not against the
             manifest weight of the evidence, and the court properly denied claimant’s
             petition to amend the heirship order where there was no equitable adoption.

¶1     Karen Ward filed a petition in the probate division of the circuit court asking to name her

as an heir of her stepfather, Arthur Delaney, Jr. The circuit court denied the petition, finding that
No. 1-21-0153


Karen failed to prove Arthur intended to adopt her. Because the finding is not contrary to the

manifest weight of the evidence, we affirm the circuit court’s judgment.

¶2                                      BACKGROUND

¶3     Arthur died intestate on March 4, 2017. The circuit court issued letters of administration to

Louis Apostol, Cook County Public Administrator, in October 2018. Apostol identified Arthur’s

cause of action against Glenbridge Nursing Home as the estate’s sole asset.

¶4     Karen filed a petition asking the court to name her as Arthur’s heir under the doctrine of

equitable adoption. The circuit court held an evidentiary hearing on the petition. Karen testified

that in 1974, when she was 10, Arthur began courting Karen’s mother, Myrtle. Myrtle married

Arthur in 1978, and Karen, Arthur, and Myrtle lived together as a family until 1985, when Karen,

then 20, moved into her own home. Karen continued to treat Arthur as her father, and Arthur

continued to treat Karen as his daughter.

¶5     Karen testified that she visited Arthur regularly through the years, and after Myrtle died

Karen took responsibility for helping Arthur take care of himself. When asked about Arthur’s other

children, the following exchange occurred:

       “Q. And did Arthur have any other children?

       A. I never met – my dad had a son from what I heard. I never met him. He never

       came around. So, I know he was seeing a woman before he married my mom. So,

       I don’t know if that was her son prior to that, but I never met him. He never came

       around.

       Q. And you don’t know his whereabouts today or his name?




                                               -2-
No. 1-21-0153


       A. As a matter of fact, I even tried to get on – once I got older, but dad never even

       talked about him. When I tried to, you know, as I got a little older get information

       about him, he never – he was like my number—O had the number for 30 years. My

       number is the same. He knew how to reach out to me.

       ***

       So, it wasn’t just—I don’t know what was that. So, I don’t know. Truly, I guess,

       back then they weren’t doing DNA tests. But, you know, I never met him, he never

       came around.”

¶6     In 2015, Arthur signed a power of attorney giving Karen authority to make medical and

financial decisions on his behalf. Karen filed Arthur’s complaint against Glenbridge to help him

get compensation for the mistreatment he endured there. Documents admitted into evidence

showed that Arthur’s estate and Glenbridge reached a settlement under which the estate will

receive about $245,000.

¶7     Several witnesses at the hearing confirmed that Arthur treated Karen as his daughter in a

loving family relationship. Geneva Boags and Moses Smith both testified they had known Karen

since 2005. Boags and Smith both witnessed the signing of the power of attorney in 2015. Boags

stated she met Arthur several times but never had any one-on-one conversations with him. Boags

further testified that she heard Arthur refer to Karen as his daughter.

¶8     Donita Lake testified she had known Karen for over 25 years. Lake testified she did not

know Arthur was not Karen’s biological father until 2015. When speaking about Karen and

Arthur’s relationship, Lake stated:




                                                -3-
No. 1-21-0153


       “Well, from my perception of things, I must say that I had assumed that Mr.

       Delaney was her father. I thought that was her biological father based on what I

       observed in terms of how they interacted with each other, her conversation

       regarding him and her mom. I just assumed that was her dad.”

¶9     Ralph Garcia testified that he first met Arthur in 1979 or 1980. Arthur introduced Garcia

to Karen as his daughter. He further testified that Arthur often referred to Karen as his daughter

when he visited Arthur’s home and that he was unaware of Arthur’s other child. None of the

witnesses remembered any mention of adoption. Karen admitted Arthur did not adopt her. In her

words, “It never was a conversation.”

¶ 10   The circuit court found Karen and her witnesses credible and found she proved that she

and Arthur had a loving father-daughter relationship. However, the court held that binding

precedent required proof that Arthur intended to adopt Karen, and she failed to prove an intent to

adopt. The court denied the petition to name her as Arthur’s heir. Karen now appeals.

¶ 11                                       ANALYSIS

¶ 12   On appeal, Karen argues she sufficiently met the requirements for equitable adoption.

Additionally, Karen argues she should be considered an heir under the theory of an implied

contract to adopt. We review the circuit court’s findings of fact under a manifest weight of the

evidence standard. In re Estate of K.E.S., 347 Ill. App. 3d 452, 461 (2004). We review de novo the

legal issue of whether the facts show an equitable adoption. Id.

¶ 13   Our supreme court set standards for proof of equitable adoption in DeHart v. DeHart, 2013

IL 114137. The court stated:




                                               -4-
No. 1-21-0153


       “We do not believe it sufficient merely to prove that a familial relationship existed

       between the decedent and the plaintiff. Nor do we deem it sufficient *** that the

       plaintiff merely demonstrated that from an age of tender years, [s]he held a position

       exactly equivalent to a statutorily adopted child. Rather, we hold that a plaintiff

       bringing an equitable adoption claim must prove an intent to adopt *** and,

       additionally, must show that the decedent acted consistently with that intent by

       forming with the plaintiff a close and enduring familial relationship.

       ***

       *** [W]e find that a plaintiff must prove an equitable adoption claim to recover

       against an estate by clear and convincing evidence. Moreover, the decedent's intent

       to adopt and form a close and enduring familial relationship must be clear and

       conclusive.” DeHart, 2013 IL 114137, ¶¶ 59-65.

¶ 14   Similar to the plaintiff in Dehart, Karen relies on the supreme court’s decision in Monahan

v. Monahan, 14 Ill.2d 449, 153 N.E.2d 1 (1958). In Monahan, the plaintiff’s natural mother placed

him with the Monahans when he was two years old, and his father abandoned him a year later.

Evidence from Mrs. Monahan’s personal effects demonstrated that plaintiff’s birth mother

consented to his adoption. The Monahans raised plaintiff as their own, plaintiff was baptized with

the Monahan name, and the Monahans consulted an attorney about adopting plaintiff. Plaintiff was

never adopted because the Monahans believed they needed the natural father’s consent but were

unable to find him. The court found that the evidence of a contract as well as the intention to adopt

the plaintiff was “clear and convincing” based on the presented evidence. Id. at 453. The court




                                                -5-
No. 1-21-0153


further noted that “a contract to adopt, as any other fact, may be proved by circumstantial evidence,

provided that evidence meets the requisite tests of sufficiency.” Id.

¶ 15    The DeHart court distinguished between the “contract to adopt” and “equitable adoption”

theory. The court found “the concept of ‘equitable adoption’ is somewhat murky because many

states seem to equate the theory of equitable adoption with a contract-to-adopt theory” by applying

“estoppel or quasi-contract considerations where there has been clear proof of a contract,

expressed or implied, reliance upon the parent-child relationship, and performance of obligations

under the de facto relationship.” DeHart, 2013 IL 114137, ¶ 52. As a result, the court held that an

equitable adoption could occur without the requirement of a contract to adopt. Id ¶ 59.

¶ 16    Unlike the plaintiff in Monahans, Karen has not presented enough circumstantial evidence

to demonstrate an implied contract to adopt. Karen presented credible evidence that convinced the

circuit court she had a loving familial relationship with Arthur, but Karen presented no evidence

that Arthur ever expressed an intent to adopt her. 1

¶ 17    The circuit court’s finding that Karen did not show by clear and convincing evidence that

Arthur intended to adopt her is not contrary to the manifest weight of the evidence. Hence, there

was no equitable adoption or contract to adopt. Accordingly, we affirm the circuit court’s

judgment.

¶ 18                                             CONCLUSION

¶ 19    Karen showed that she had a loving father-daughter relationship with Arthur for most of

her life, but she admitted Arthur never discussed adoption with her. Under DeHart, Karen’s


1
 Karen’s brief includes the following statement: “Arthur Delaney indicated that he wanted to adopt Karen
McGrady, but William McGrady [Karen’s biological father] repeated indicated to Arthur Delaney that William
would not permit such an adoption.” Karen’s brief does not cite to any document or testimony in the record to
support the statement.

                                                      -6-
No. 1-21-0153


evidence did not suffice for a claim of equitable adoption. Accordingly, we affirm the circuit

court’s judgment.

¶ 20   Affirmed.




                                            -7-